DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
1.	This is in response to application filed on November 21, 2021 in which claim 1-20 are presented for examination.
					Status of claims
2.	Claims 1- 20 are pending, of which claims 1, 12 and 17 are in independent form.   Claim 12-20 has been withdrawn from prosecution.

Response to Arguments
Applicant’s election, with traverse, of Group I: claims 1-11, in the “Response to Election / Restriction Filed” filed on 09/01/2022 is acknowledged and entered by Examiner. 
Applicant's traversal arguments, filed on the same reply, have been fully considered but they are not persuasive. The traversal is on the ground(s) that “It is respectfully submitted that it should be no undue burden on the Examiner to consider all claims in the single application”.
CPC G06F/0482 deals with selectable menu displayed in a list format.  And claims 12 and 17 contain limitations (For claim12, adjust a size or a position of the list region relative to the infinite canvas to maintain the list region at a constant size and position on a display device.  And for claim 17, generate a communication from a moderator of the communication session to the user that created the content item, wherein the communication contains pre-populated content referencing the content item) different than dealing with selecting menu from a list.  This is not found persuasive because as detailed in the Requirement, searching and examining all the inventions would pose a serious burden because the examiner would have to view through more references had the requirement not been made. The requirement is still deemed proper and is therefore made FINAL.  This office action considers claims 1-20 pending for prosecution, wherein claims 12-20 are withdrawn from further consideration, and 1-11 are presented for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-3, 5-6 and 8 are rejected under 35 U.S.C 103 as being unpatentable over Nelson et al. (US PG Pub 2018/0101281) published on April 12, 2018 in view Wynn et al. (US PG Pub 2018/0039951) published on February 08, 2018

	As per claim 1, Nelson teaches: A method of managing a content item on a shared user interface (UI) displayed as part of a communication session (fig 2D shows communication between multiple participant, as taught by Nelson), the method comprising: 
	displaying an agenda for the communication session in a main region of the UI(Para[0094] fig 2D shows an agenda window in the main portion of the display, as taught by  Nelson); 
displaying a list of content items in a list region of the UI (fig 2D and 8 Para[0095] content window displays content for meeting, as taught by Nelson) : and 
modifying the agenda for the communication session by adding the content item to the agenda for the communication session  (Para[0114-0016] fig 2G-I discloses user can create, edit or makes changes to agenda, as taught by Nelson)
	Nelson teaches content for the meeting being displayed in the content window but Nelson fails to disclose a list of content; 
ordering the content item relative to another content item in the list region based on a characteristic of the content item;
On the other hand Wynn teaches disclose a list of content(fig 9 content of the meeting being displayed in a list format, as taught by Wynn); 
	ordering the content item relative to another content item in the list region based on a characteristic of the content item (Para[0021][0042][0065][0058] agenda item can be sorted in a particular order e.g. priority level, as taught by Wynn);
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Nelson invention with the teaching of Wynn because doing so would result in increased efficiency by sorting the agenda in a certain order  allowing a user to create and edit agenda items and any parameters of the agenda items including identifiers, order of agenda items, time periods, priorities, and associated participant users.

	As per claim 2,  the combination of Nelson and Wynn teaches wherein the content item comprises a hand-drawn marking, text(fig 9 e,g, 408, as taught by Wynn), an image, or a file icon.

	As per claim 3,  the combination of Nelson and Wynn teaches wherein the characteristic of the content item comprises an identity of a user that contributed the content item (Para[0005][0058][0019] user with higher rank, as taught by Wynn), a timestamp, a priority label (Para[0058][0005]agenda associated with content and priority associated with agenda, as taught by Wynn), or a type label.

	As per claim 5, the combination of Nelson and Wynn teaches wherein adding the content item to the agenda for the communication session is based on time or a scheduled end of the communication session (Para[0122-0123][0058][0005], as taught by Wynn).

	As per claim 6, the combination of Nelson and Wynn teaches wherein adding the content item to the agenda for the communication session comprises adding the content item to the end of the agenda (Para[0122-0123]fig 6, as taught by Wynn).

	As per claim 8, the combination of Nelson and Wynn teaches further comprising receiving an indication that an agenda item in the agenda for the communication session is completed and wherein adding the content item to the agenda for the communication session is responsive to completion of the agenda item (fig 6-7 and 10-11Para[0141-0147], as taught by Wynn).

	5.	Claim 4 is rejected under 35 U.S.C 103 as being unpatentable over Nelson et al. (US PG Pub 2018/0101281) published on April 12, 2018 in view Wynn et al. (US PG Pub 2018/0039951) published on February 08, 2018 in further view of Amitay (US PG Pub 2004/0216032) published on October 28, 2004.

	As per claim 4, the combination of Nelson and Wynn teaches wherein adding the content item 

to the agenda for the communication session (Para[0058][0005][0123] user can modify the agenda 

and agenda associated with content, as taught by Wynn)

	the combination of Nelson and Wynn does not explicitly does not explicitly teach is responsive to 

input from a moderator.

On the other hand, Amitay teaches is responsive to input from a moderator (Para[0051-0054] moderator 

creates an agenda, as taught by Wynn).

It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Nelson and Wynn invention with the teaching of Amity because doing so would result in providing more control on the meeting by allowing only the moderator making input.

5.	Claim 7 is rejected under 35 U.S.C 103 as being unpatentable over Nelson et al. (US PG Pub 2018/0101281) published on April 12, 2018 in view Wynn et al. (US PG Pub 2018/0039951) published on February 08, 2018 in further view of Ooba (US PG Pub 2011/0078573) published on March 31, 2011.
	
	As per claim 7, the combination of Nelson and Wynn teaches meeting screen has content of the meeting content data in the content portion of the display and agenda of the meeting being displayed in agenda portion of the display (fig 2D and 3, as taught by Nelson)
	the combination of Nelson and Wynn does not teach further comprising removing the content item from the list region upon adding the content item to the another portion of the display (agenda).
	On the other hand, Ooba teaches further comprising removing the content item from the list region upon adding the content item to the another portion of the display (agenda)(Fig 15-16 shows moving content one portion to another portion of the display, as taught by Ooba).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Nelson and Wynn invention with the teaching of ooba because doing so would result in increased efficiency by allowing the user easily moving content in different portion of the display.


	5.	Claims 9-11 are rejected under 35 U.S.C 103 as being unpatentable over Nelson et al. (US PG Pub 2018/0101281) published on April 12, 2018 in view Wynn et al. (US PG Pub 2018/0039951) published on February 08, 2018 in further view of Swanson (US PG Pub 2015/0213411) published on July 30, 2015.

	As per claim 9, the combination of Nelson and Wynn does not teach further comprising: receiving an indication that discussion of the content item during the communication session is completed and changing a visual appearance of the content item in the list region.
	On the other hand, Swanson teaches further comprising: receiving an indication that discussion of the content item during the communication session is completed (fig 3B shows completed topic, as taught by Swanson) and changing a visual appearance of the content item in the list region (fig 3B , as taught by Swanson).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Nelson and Wynn invention with the teaching of Swanson because doing so would result in increased efficiency by effectively notifying the user about the completed topic during the meeting.

	As per claim 10, the combination of Nelson, Wynn and Swanson teaches wherein changing the visual appearance comprises one of ghosting, graying out (fig 3B, as taught by Swanson), changing from color to black and white, or changing from solid lines to dotted lines.

	As per claim 11, the combination of Nelson, Wynn and Swanson teaches further comprising: receiving an indication that discussion of the content item during the communication session is completed(fig 3B, as taught by Swanson); and removing the content item from the list region(Para[0076], as taught by Swanson).

						Conclusion
9.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Thursday, December 8, 2022